Citation Nr: 1400533	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate and urinary tract disorders, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2011 decision, the Board denied entitlement to service connection for skin cancer.  At that time, the Board also remanded the claim of service connection for prostate and urinary tract disorders to the agency or original jurisdiction (AOJ) for additional development and consideration.

In the March 2011 decision, the Board also referred a claim of service connection for hearing loss to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 remand, the Board requested the AOJ to schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed prostate and urinary tract disorders.  A VA examination was conducted in February 2012 and a medical opinion was provided.  The examination was conducted by a physician's assistant; therefore, the claim must be remanded to comply with the Board's March 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, although the February 2012 medical opinion addressed possible secondary causation between the Veteran's genitourinary problems and his service-connected pilonidal cystectomy, the examiner did not comment on whether any genitourinary disorder is aggravated by the pilonidal cystectomy.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, when another medical opinion is provided on remand, the opinion should also address secondary service connection based on aggravation.  

The Board notes that the March 2011 remand requested the AOJ to develop the claim under the provisions of 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation.  In December 2013, the Veteran's representative asserted that the AOJ did not undertake this requested development.  Although this is so, on further consideration of the evidence, the Board finds that development under 38 C.F.R. § 3.311 is not necessary.  This theory of entitlement arises from a statement by the Veteran in December 2005.  He recalled that he trained on a Q-10 radar unit during service and was exposed to the radar microwave radiation from the antenna unit.  In February 2006, the Veteran reiterated that he was exposed to microwave radiation.  This type of potential exposure is to non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, the provisions of 38 C.F.R. § 3.311 do not actually apply to the Veteran's claim as they pertain solely to ionizing radiation claims.  However, when another medical opinion is provided on remand, the opinion should also address whether the Veteran has a prostate or urinary tract disorder related to in-service exposure to radar microwave radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that direct service connection may be pursued when the provisions for presumptive service connection are not met).

Lastly, it appears that the Veteran may receive regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2012) from the Fayetteville VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed prostate and urinary tract disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.

The examiner should diagnose all current prostate and urinary tract disorders.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any identified prostate or urinary tract disorder is etiologically related to the Veteran's period of active service.  The examiner should specifically consider whether the disorder is related to in-service exposure to herbicide agents such as Agent Orange, or to in-service exposure to microwave radiation from radar equipment.

If not, the examiner should then opine as to whether the Veteran's service-connected residuals of a pilonidal cystectomy caused, or aggravated (permanently worsened beyond the natural progression), any identified prostate or urinary tract disorder, and if so, the extent to which it was aggravated.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

